                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 MARK S. DAVIS,                                )
                                               )
               Petitioner,                     )
                                               )
        v.                                     )   CIVIL ACTION NO. 5:19-CV-14 (MTT)
                                               )
 Warden WALTER BERRY,                          )
                                               )
               Respondent.                     )
                                               )

                                          ORDER

       Magistrate Judge Charles H. Weigle recommends granting Respondent Walter

Berry’s motion to dismiss (Doc. 12) and denying Petitioner Mark Davis’ “motion to

secure a substantive defects” (Doc. 11). Doc. 14. The Magistrate Judge recommends

granting the Respondent’s motion to dismiss the Petitioner’s application for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 because the Petitioner has not obtained

authorization from the court of appeals as required by 28 U.S.C. § 2244(b)(3), and this

Court is thus without jurisdiction to entertain the Petitioner’s claims. Id. at 1. The

Magistrate Judge further recommends denying a certificate of appealability. Id. at 2.

The Petitioner has not objected to the Recommendation. The Court has reviewed the

Recommendation (Doc. 14) and accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation (Doc. 14) is

ADOPTED and made the order of this Court. Accordingly, the Respondent’s motion to

dismiss (Doc. 12) is GRANTED, and the petition (Doc. 1) is DISMISSED without

prejudice. Additionally, the Petitioner’s “motion to secure a substantive defects” (Doc.
11) is DENIED. A certificate of appealability is DENIED for the reasons stated in the

Recommendation. Additionally, because there are no non-frivolous issues to raise on

appeal, an appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

Accordingly, any motion to proceed in forma pauperis on appeal is DENIED.

      SO ORDERED, this 3rd day of June, 2019.

                                         S/ Marc T. Treadwell
                                         MARC T. TREADWELL, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           -2-
